Citation Nr: 0006287	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-30 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1977, and from April 1991 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's case was remanded for 
additional development in October 1998.  It is again before 
the Board for appellate review.

The Board notes that the veteran was scheduled for a Travel 
Board hearing at the RO for January 26, 2000.  He was 
notified of the hearing date by way of a letter dated 
December 23, 1999.  Entries in the file reflect that the 
veteran withdrew his request for a hearing.  Accordingly, the 
veteran's case will be adjudicated based upon the evidence of 
record.  38 C.F.R. § 20.704(c) (1999).


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, hepatitis 
C is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, hepatitis 
C was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
service connection for hepatitis C is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran 
has presented a claim which is not inherently implausible.  
Furthermore, upon examination of the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§  3.303(a).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The veteran served on active duty from December 1967 to 
October 1977 and from April 1991 to August 1994.  A review of 
service medical records for both periods of service is 
negative for a diagnosis of hepatitis C as well as any 
laboratory evidence of any type of liver dysfunction.  The 
veteran's August 1994 separation physical examination was 
negative for any findings pertinent to the issue on appeal.  
On his report of medical history, submitted with the 
examination report, the veteran did not indicate any symptoms 
that would be associated with active hepatitis C.  

The veteran submitted his claim to establish service 
connection for hepatitis C in March 1996.  In April 1996, the 
veteran submitted copies of private treatment records from 
Research Medical Center, and Menorah Health Services, as well 
as letters from Daniel L. Scharf, M. D., dated in November 
1995, and Michael S. Fedotin, M. D., dated in March 1996.  
The treatment records reflect that in October 1995, the 
veteran was seen for a routine physical examination, with 
some complaints of a viral syndrome.  Laboratory studies 
reflected abnormal liver values and repeated studies were 
positive for evidence of hepatitis C.  A liver biopsy, 
performed in November 1995, confirmed the diagnosis of 
hepatitis C.

The letter from Dr. Scharf related to an examination of 
complaints of chest pain.  The letter noted that the veteran 
was being seen by Dr. Fedotin for hepatitis but the result of 
the evaluation was not available to Dr. Scharf.  The letter 
from Dr. Fedotin noted that he had been treating the veteran 
since October 1995 and that the biopsy confirmed a diagnosis 
of hepatitis C.  Dr. Fedotin said that it was unknown how 
long or where the veteran obtained the hepatitis C.

Dr. Fedotin provided a second letter, dated in May 1996, 
wherein he discussed the timeline of the veteran's current 
diagnosis.  He noted that the test for a hepatitis C antibody 
was positive on October 12, 1995.  He then stated that the 
incubation period for hepatitis C was at least six weeks, and 
most likely much longer than that.  He opined that it was 
impossible for the veteran to have gotten hepatitis C any 
time after September 1, 1995.  This meant that the veteran 
had to have become infected prior to September 1, 1995.

In June 1996, the veteran submitted copies of VA treatment 
records, VA employee health records, as well as additional 
copies of records from the Research Medical Center and 
Menorah Health Services.  The VA treatment records did not 
provide any pertinent information to the issue on appeal as 
they primarily documented treatment for respiratory-related 
problems.  The VA employee health records also reflected 
treatment for cold, sinus, and bronchitis complaints.  The 
remaining private records were duplicates of evidence of 
record with several new letters from Dr. Fedotin that did not 
provide any pertinent information regarding etiology of the 
veteran's hepatitis C.

In August 1996, the veteran testified at a hearing at the RO.  
He related that he sought a routine physical examination in 
August 1995 because of a feeling of tiredness.  He said that 
he had had the same feeling for the prior four to five years.  
He then related the subsequent diagnosis of and treatment for 
his hepatitis C.  He denied using drugs or needles as a 
possible source of infection.  He opined that he had to have 
contracted hepatitis C in service.

The veteran submitted a statement, that was received in May 
1997, wherein he provided a possible explanation of how he 
became infected with hepatitis C.  He said that he had had 
sexual relations with a woman, known as J.F. D-G, in May 
1991.  He had learned that she later died in 1993 from 
hepatitis C.  

In July 1997, the veteran submitted a supporting statement 
regarding his contention of contracting hepatitis C from Ms. 
D-G.  He said that he had not been aware of her death from 
liver failure from hepatitis C when he filed his claim.  He 
further stated that he checked with other sexual partners 
that he had had, both during and after his second period of 
service, and none of them had hepatitis C.  He also included 
a copy of her death certificate which indicated that she died 
in February 1993.  The cause of death was listed as hepatic 
failure due to or as a consequence of hepatitis C, with 
cirrhosis of the liver secondary to hepatitis C.  The death 
certificate indicated the duration between onset of hepatitis 
C and death as years.

The veteran was afforded a VA examination in January 1999, as 
per the Board's remand of October 1998.  The examiner stated 
that she had reviewed the veteran's service medical records 
and claims file.  She noted the diagnosis of hepatitis C, and 
subsequent confirmation by biopsy in November 1995.  She also 
noted the veteran's past medical history, as well as his 
current subjective complaints.  She performed a physical 
examination and included the results in the report.  In her 
assessment, the examiner stated that the veteran's claim of 
symptoms of hepatitis, prior to his discharge from service in 
1994, was not supported by her review of the records.  She 
specifically noted the lack of reporting of pertinent 
symptomatology as part of the August 1994 examination report.  
She noted that the veteran denied any high risk behaviors 
associated with hepatitis C, except his one partner that died 
of hepatitis C.  She acknowledged the veteran's assertion of 
contact of one month's duration but said that it would be 
hard to pinpoint to any one sexual partner point of contact, 
particularly since the veteran claimed that he was very 
symptomatic due to his hepatitis C.  She further noted that 
Dr. Fedotin's letter did not support the veteran's claim of 
significant symptomatology at the time the hepatitis C was 
diagnosed.

In May 1999, the veteran submitted a statement on a VA Form 
9, along with two statements from private physicians, and a 
copy of proposed legislation relating to hepatitis C.  The 
veteran argued that his lack of symptomatology in service was 
not relevant as it was widely known that hepatitis C often 
was not symptomatic for years.  He referred to a VA report 
from February 1999 that discussed hepatitis C.  He noted that 
he had provided statements from two hepatologists to support 
his claim.  He also repeated his contention that he was 
infected as a result of sex with Ms. D-G.

The first letter submitted by the veteran was from Bradley L. 
Freilich, M. D., dated in April 1999.  Dr. Freilich's 
letterhead indicated his areas of practice as 
gastroenterology and hepatology.  Dr. Freilich reported that 
he had reviewed the veteran's history, and clinical course.  
He said that it appeared that the most likely mode of 
transmission of the hepatitis C virus was from  a sexual 
transmission from a woman known hepatitis C in 1991 (Ms. D-
G).  He noted that she died from hepatitis C in 1993.  Dr. 
Freilich said that the veteran had no history of blood 
transfusion, IV drug use, tattoos, or acupuncture.  Therefore 
it was extremely unlikely that he obtained this infection any 
other source other than the woman in 1991.  

The second letter was from Srinivasa Rao G. Vasa, M. D., 
dated in May 1999.  The letterhead indicated that Dr. Vasa 
was a faculty member of the University of Kansas Department 
of Internal Medicine, Division of Gastroenterology and 
Hepatology.  Dr. Vasa noted the veteran's history of abnormal 
liver test, biopsy and diagnosis of hepatitis C in 1995, and 
subsequent treatment.  Dr. Vasa noted that there was no 
history of IV drug use, cocaine use, blood transfusions or 
tattoos in the past.  The only risk factor of hepatitis C 
seemed to be sexual contact with a woman who died of 
hepatitis C and cirrhosis in 1993.  The veteran had sexual 
contact with the woman in 1991.  The presumed duration of 
infection of the veteran was eight years.  Dr. Vasa noted 
that, in the absence of alcohol, the veteran's liver biopsy 
was consistent was hepatitis C of duration of eight years.  

The final item submitted by the veteran was a copy of 
proposed legislation that would amend title 38 of the United 
States Code to establish presumption of service connection 
for hepatitis C for certain veterans.

In August 1999, the veteran submitted another statement that 
provided correction to his May 1999 statement and transmitted 
a copy of a hepatitis C study by the Congressional Research 
Service.  However, the study report was general in nature and 
not specific to the veteran's case.  See generally, Sacks v. 
West, 11 Vet. App. 314, 317 (1991) (medical treatise evidence 
that is too general and inconclusive to make a link more than 
speculative is insufficient to make the claim plausible).

In September 1999 the veteran submitted a list of Chinese 
herbs he was taking as self-treatment for his hepatitis C.  
He also provided a lay statement from a [redacted].  She said 
that she had known the veteran for a three to four week 
period prior to his separation from service in 1994 up to the 
present.  She said that she noticed that he had lost weight 
over the years and that she felt that he was "skin and 
bones" and that he should do something about his weight 
loss.

In November 1999, the veteran submitted a statement wherein 
he noted that the RO failed to discuss the letters from Dr. 
Freilich and Dr. Vasa in an October 1999 supplemental 
statement of the case.  He asked that his case be 
reconsidered.  

The veteran then submitted duplicate copies of one of his 
prior statements, Ms. [redacted] statements and the letters from 
Dr. Freilich and Dr. Vasa, in anticipation of his January 26, 
2000, Travel Board hearing.  However, as noted in the 
Introduction section of this decision, the veteran withdrew 
his request for a hearing.

The evidence required to grant disability benefits does not 
have to be conclusive.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records clearly do not provide 
any support for the appellant's claim as there is no 
treatment for, or diagnosis of hepatitis C in service.  
However, this is not dispositive of the issue given the long 
incubation period routinely attributed to hepatitis C.  By 
the nature of this particular disability, post-service 
records and medical analysis are of the utmost importance.

The medical evidence of record clearly shows that the veteran 
was diagnosed with hepatitis C, based on both laboratory 
studies and biopsy report, as of October 1995 and that he 
continues to suffer from the infection.  Dr. Fedotin's 
unequivocal statement is that the veteran had to be infected 
as least prior to September 1, 1995.  The major questions for 
resolution are: when did the veteran become infected and was 
it during a period of active duty service?

The VA examiner does not believe that the veteran's service 
medical records support service connection as they are 
negative for treatment for associated symptoms.  However, the 
VA examiner did not address the issue of the incubation 
period or whether or not it was likely that the veteran could 
have been infected in service with subsequent detection, if 
not significant symptomatology, after service.  Her focus was 
on the veteran's reported symptomatology and the lack of 
evidence to support his claims of symptoms.

Drs. Freilich and Vasa both addressed the issue of 
incubation, albeit indirectly.  Dr. Vasa said that the 
presumed duration of infection was eight years as of May 
1999.  They also both ruled out other sources of infection.  
Dr. Freilich stated that it was extremely unlikely that the 
veteran was infected from any source other than the woman in 
1991 and Dr. Vasa concluded that the veteran's hepatitis C 
was consistent with an infection of eight years duration 
based on infection from Ms. D-G in 1991. 

In light of all the evidence of record, and given the nature 
of this disability, the Board finds that the evidence is at 
least in equipoise with respect to whether the veteran has 
hepatitis C due to inservice exposure.  Where the record 
demonstrates an approximate balance of positive and negative 
evidence, the doctrine of reasonable doubt is applicable.  
Accordingly, after resolving reasonable doubt in the 
veteran's favor the Board finds that service connection for 
hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

